Memorandum by the Court. Appeal from a judgment in favor of the plaintiff in a negligence action, entered upon the verdict of a jury after a trial in the Supreme Court of Rensselaer County, and also from an order denying a motion for a new trial.
Plaintiff was attempting to guide the defendant as the latter was backing his automobile from a vacant lot into a public street, and at the same time watching some small children across the street. The jury might find that *774as the rear of the car reached the sidewalk the defendant turned its course with unexpected sharpness and struck the plaintiff, and under the circumstances that his act was negligent. The evidence does not justify a conclusion that plaintiff was guilty of contributory negligence as a matter of law.
Judgment and order affirmed, with costs.